              Case 1:18-cv-01124-BAH Document 90-1 Filed 07/15/21 Page 1 of 2




                                  UNITED STATES DISTRICT COURT
                                      DISTRICT OF COLUMBIA

_______________________________________
 HELEN KRUKAS and ANDREA KUSHIM,
 on behalf of themselves and all others similarly      Civil Action No. 1:18-cv-01124-BAH
 situated,
                                                       Chief Judge Beryl A. Howell
                 Plaintiffs,
         v.

 AARP, INC., AARP SERVICES INC., and
 AARP INSURANCE PLAN,

                 Defendants.



                                  [PROPOSED] SCHEDULING ORDER

        WHEREAS, the Court has reviewed Plaintiffs’ MOTION FOR EXTENSION dated July 15,

2021; and

        WHEREAS, the Court finds good cause exists for the requested extension; now

        THEREFORE, having reviewed Plaintiffs’ proposed schedule, it is hereby ORDERED that the

MINUTE ORDER issued April 14, 2021, is hereby MODIFIED as follows:

        1.      Fact discovery is completed, but if a class is certified, the parties may obtain discovery

relevant to the certified class after certification;

        2.      By August 27, 2021, the parties shall identify and provide written reports for expert

witnesses on issues for which they have the burden of proof;

        3.      By September 24, 2021, rebuttal expert reports shall be submitted;

        4.      By October 22, 2021, reply expert reports shall be submitted;

        5.      By November 19, 2021, all expert depositions shall be completed;
             Case 1:18-cv-01124-BAH Document 90-1 Filed 07/15/21 Page 2 of 2




        6.        By December 10, 2021, motions for summary judgment and supporting memoranda shall

be filed;

        7.        By January 14, 2022, memoranda in opposition to motions for summary judgment shall

be filed; and

        8.        By February 18, 2022, reply memoranda in support of motions for summary judgment

shall be filed.




   IT IS SO ORDERED.




   Dated: ___________
                                                        BERYL A. HOWELL
                                                        Chief Judge




                                                  -2-
